Citation Nr: 1024021	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-14 961	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1963 until May 1967 
and from December 1990 until May 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2008 rating decision, from 
the RO in St. Petersburg, Florida.  This matter is currently 
before the jurisdiction of the RO in Nashville, Tennessee.  

The Board notes that the August 2008 rating decision also 
granted a claim for an increased disability rating,  in 
regards to the Veteran's coronary artery disease, granted 
service connection for peripheral neuropathy of the 
extremities, and denied service connection for hypertension.  
However, the Veteran only filed a Notice of Disagreement in 
regards to the claims for service connection for bilateral 
hearing loss and tinnitus.  The Board further notes that the 
Veteran subsequently filed new claims regarding service 
connection for hypertension and increased ratings for his 
peripheral neuropathy claims and residuals of a heart attack, 
which were adjudicated by rating decisions in June 2008 and 
December 2009.  No notices of disagreement were filed in 
regards to those later adjudications.  As such, these claims 
are not currently before the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 
1963 until May 1967 and December 1990 until May 1991.  

2.  On February 8, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


